IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-08-00290-CR

GARY LYN BLACK,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 249th District Court
                              Johnson County, Texas
                              Trial Court No. F41933


                       MEMORANDUM OPINION


       A jury found Appellant Gary Black guilty of possession of a controlled substance

(methamphetamine, between four and 200 grams) with intent to deliver, and assessed a

thirty-year prison sentence upon a “true” felony-enhancement finding. Raising one

issue, Black appeals the trial court’s denial of his motion to suppress. We will affirm.

       We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App.

2007). In reviewing the trial court’s decision, we do not engage in our own factual
review. Romero v. State, 800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118
S.W.3d 857, 861 (Tex. App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of

fact and judge of the credibility of the witnesses and the weight to be given their

testimony. Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007); State v. Ross, 32
S.W.3d 853, 855 (Tex. Crim. App. 2000), modified on other grounds by State v. Cullen, 195
S.W.3d 696 (Tex. Crim. App. 2006). Therefore, we give almost total deference to the trial

court’s rulings on (1) questions of historical fact, even if the trial court’s determination

of those facts was not based on an evaluation of credibility and demeanor; and

(2) application-of-law-to-fact questions that turn on an evaluation of credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108-09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652-53 (Tex. Crim. App. 2002). But

when application-of-law-to-fact questions do not turn on the credibility and demeanor

of the witnesses, we review the trial court’s rulings on those questions de novo.

Amador, 221 S.W.3d at 673; Johnson, 68 S.W.3d at 652-53.

          When reviewing the trial court’s ruling on a motion to suppress, we must view

the evidence in the light most favorable to the trial court’s ruling. Wiede, 214 S.W.3d at

24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the trial court

makes explicit fact findings, we determine whether the evidence, when viewed in the

light most favorable to the trial court’s ruling, supports those fact findings. Kelly, 204
S.W.3d at 818-19. We then review the trial court’s legal ruling de novo unless its explicit

fact findings that are supported by the record are also dispositive of the legal ruling. Id.

at 819.

Black v. State                                                                        Page 2
        Investigator Brent Dickey of the S.T.O.P. Special Crimes Unit was in an

undercover vehicle watching an Alvarado house where Black was. Black and a woman

left the house and left in a car, with the woman driving. Dickey followed them. They

stopped and traded places, with Black driving toward Burleson. Dickey, who was

familiar with Black from recent drug investigations, was aware there had been active

warrants for Black’s arrest. He called the “warrants” division of the Johnson County

Sheriff’s Office and learned they were still active. Dickey, not wanting to lose his

undercover status, called for a marked Burleson police car to stop Black based on the

active arrest warrants. Officer John Morgan stopped Black, who did not have a driver’s

license. Morgan arrested Black on the outstanding warrants and for having no driver’s

license.

        In a pat-down search, Morgan found a metal tin containing five baggies of

methamphetamine. Black moved to suppress the drugs on the ground that the arrest

warrants (for driving with expired license plates and for failure to appear) issued by

Johnson County Justice of the Peace Pat Jacobs were invalid because the supporting

complaints were made after the warrants’ issuance.1 After a suppression hearing, the

trial court denied the motion, finding that the Justice of the Peace’s arrest warrant for

failure to appear was authorized under article 45.103 of the Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 45.103 (Vernon 2006).




1The failure-to-appear arrest warrant was issued on April 19, 2007, and the court clerk’s sworn complaint
for it was signed on April 20, 2007.

Black v. State                                                                                    Page 3
        Both in the trial court and on appeal, Black asserts that the arrest warrants did

not comply with Code of Criminal Procedure article 15.03(a)(2) because the affidavits

were made after the arrest warrant. See TEX. CODE CRIM. PROC. ANN. art. 15.03(a)(2)

(Vernon 2005) (“A magistrate may issue a warrant of arrest or a summons: When any

person shall make oath before the magistrate that another has committed some offense

against the laws of the State;”). But we agree with the State that article 45.103 applies to

the “failure to appear” arrest warrant issued by the Justice of the Peace. That statute,

entitled “Warrant Without Complaint,” provides: “If a criminal offense that a justice of

the peace has jurisdiction to try is committed within the view of the justice, the justice

may issue a warrant for the arrest of the offender.” TEX. CODE CRIM. PROC. ANN. art.

45.103. The trial court did not err in concluding that article 45.103 allowed for the

Justice of the Peace’s issuance of the arrest warrant without a sworn complaint for

failure to appear. The arrest warrant was valid. Accordingly, the trial court did not

abuse its discretion in denying the motion to suppress.

        We overrule Black’s sole issue and affirm the trial court’s judgment.



                                                 REX D. DAVIS
                                                 Justice




Black v. State                                                                        Page 4
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed July 28, 2010
Do not publish
[CRPM]




Black v. State                              Page 5